Citation Nr: 0011569	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  95-24 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Assignment of initial rating for service-connected panic 
disorder, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
November 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 1994 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, which denied service 
connection for hypertension and granted service connection 
for an anxiety disorder (later referred to in the statement 
of the case as panic disorder) and assigned a noncompensable 
rating.  In May 1997, the Board remanded to the RO the issues 
currently on appeal for the purpose of conducting VA 
examinations.  In a February 2000 rating decision on appeal, 
a 10 percent rating for service-connected panic disorder 
(without agoraphobia) was assigned, effective from November 
25, 1993, the day after the veteran's separation from 
service.  The VA examinations were conducted and these issues 
have been returned to the Board for further appellate 
consideration. 

The appeal of the issue of entitlement to service connection 
for a left ankle disorder was decided by the May 21, 1997 
Board decision.  Therefore, this issue has been addressed by 
that final Board decision and is no longer on appeal to the 
Board. 


FINDINGS OF FACT

1.  There is no medical evidence of record to demonstrate 
that the veteran currently has a diagnosed disability of 
hypertension. 

2.  The veteran's service-connected panic disorder is 
manifested by mild symptoms of slightly restricted affect, 
mood which is not specifically depressed, but with underlying 
anxiety, panic attacks, sleep impairment, hyper-arousal, and 
mild difficulty concentrating, which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress; the veteran's service-connected panic 
disorder is productive of not more than mild social and 
industrial impairment. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The schedular criteria for a rating in excess of 10 
percent for service-connected panic disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1-4.14, 4.130, Diagnostic Code 9412 (1999); 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection: Hypertension

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (1999).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  If a chronic disease 
such as cardiovascular disease, including hypertension, is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Secondary service connection may be established for 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995). 

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In order for a service 
connection claim to be well grounded, there must be competent 
evidence:  i) of current disability (a medical diagnosis); 
ii) of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and; iii) of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  Claims for secondary service connection must also be 
well grounded.  This requires some competent medical evidence 
relating the claimed secondary condition to the service-
connected disability, either by way of causation or by way of 
aggravation.  See Libertine v. Brown, 9 Vet. App. 521 (1996); 
Jones v. Brown, 7 Vet. App. 134, 138 (1994). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. 488 (1997).   That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id at 498.

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The veteran contends that he currently has hypertension which 
began in 1986 during service.  A review of the evidence of 
record, however, reflects that there is no competent medical 
evidence that the veteran currently has a diagnosis of 
hypertension.  

Service medical record entries reflect that the veteran 
underwent stress in service, was overweight, and had some 
scattered elevated blood pressure readings in service, with 
one diagnosis of borderline hypertension in September 1993 
based on elevated readings at that time.  In March 1991, an 
examiner found that the veteran had good blood pressure.  In 
September 1993, the veteran reported a history of borderline 
hypertension, was found to have blood pressure reading of 
130/94, and was assessed with borderline hypertension.  The 
examiner noted that blood pressure control did not need 
pharmacologic agents, but would try to be controlled by diet 
and exercise.  In October 1993, the veteran complained of 
chest pain during times of stress, and was further examined 
to rule out new onset of hypertension.  The entries include 
good blood pressure readings near the end of service in 
October and December 1993.  

A few months after service, a VA examination in March 1994 
resulted in the diagnosis of a history of hypertension, but 
hypertension was not found during this examination.  
Likewise, an August 1999 VA examination resulted in the 
diagnosis that the veteran was normotensive, and the examiner 
concluded he was not sure that the veteran currently had 
hypertension.  

At a personal hearing in December 1995, the veteran testified 
that: in service he first started having problems with blood 
pressure in March 1987 following his mother's death and with 
military pressure; that he was diagnosed in service with 
borderline blood pressure; that at a physical in 1994 to work 
for the Post Office they diagnosed borderline high blood 
pressure; he sought a private physician who did not give him 
medication for blood pressure; and he had not received any 
further treatment. 

With regard to the requirement of medically diagnosed current 
disability, the Court has held that "[i]n order for the 
veteran to be awarded a rating for service-connected 
[disability], there must be evidence both of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury."  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (West 1991).  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Regardless of the single diagnosis of borderline 
hypertension in September 1993, there is no competent medical 
evidence that the veteran currently a diagnosed disability of 
hypertension, his appeal for service connection for 
hypertension is not well grounded, and must be denied.  
38 U.S.C.A. § 5107(a).

II.  Assignment of Rating: Panic Disorder

Initially, the Board notes that the veteran has presented a 
claim regarding the initial assignment of rating of his 
service-connected panic disorder that is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim as to this issue that is plausible.  With 
regard to the assignment of ratings, an appeal from an award 
of service connection and initial rating is a well-grounded 
claim as long as the rating schedule provides for a higher 
rating and the claim remains open.  See Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).  The Board is also satisfied that 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist him mandated by 38 U.S.C.A. § 5107(a). 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

The Court has held that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  During the course of the 
appeal from the initial assignment of a noncompensable 
rating, by a February 2000 rating decision, the disability 
rating for the veteran's service-connected panic disorder 
without agoraphobia was assigned a 10 percent rating, 
effective from November 1993.  As this is not the maximum 
schedular rating provided for this disability, and the 
veteran has not indicated that he is satisfied with the 
assignment of a 10 percent rating, the issue of determination 
of an appropriate initial rating remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993).  As the veteran 
appealed the initial determination, this is an appeal from 
the original assignment of a disability rating.  Therefore, 
the severity of the disability is to be considered during the 
entire period from the initial assignment of disability 
rating to the present time.  Fenderson.  

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for rating mental disorders, including an 
adjustment disorder, as set forth in 38 C.F.R. § 4.125 to 
4.132 (redesignated as 38 C.F.R. §§ 4.125-4.130).  See 61 
Fed. Reg. 52695-52702 (1996).  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The RO has rated the veteran's service-connected 
under both the old and new criteria. 

Under Diagnostic Code 9400 (panic disorder) in effect prior 
to November 7, 1996 (the "old" criteria), a 10 percent 
rating was warranted for emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  A 30 percent rating was warranted when there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. § 4.132 
(1996).  The Board notes here that in a precedent opinion, 
dated November 9, 1993, VA's General Counsel concluded that 
"definite" as used in this context is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (Nov. 9, 1993).

Under the revised criteria of Diagnostic Code 9412, effective 
from November 7, 1996, 38 C.F.R. § 4.130, psychiatric 
disabilities are rated in accordance with the General Rating 
Formula for Mental Disorders.  Under that formula, a 10 
percent rating is warranted for an occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events). 

In this veteran's case, the evidence reflects that, at a VA 
compensation examination in March 1994, the veteran described 
that since service (November 1993) he had experienced 8 to 9 
episodes of shortness of breath, tachycardia, and chest pain, 
accompanied by choking sensations and lethargy, with 
occasional feeling of impending doom, headache, and 
lightheadedness, with difficulty falling asleep, 
intermittently decreased mood with feelings of tension, 
decreased energy, mild decreased concentration, and increased 
indecisiveness.  Examination revealed a slightly restricted 
affect and a mood that was not specifically depressed.  The 
resulting diagnosis was panic disorder without agoraphobia, 
and adjustment disorder with anxious mood.  The examiner 
noted that the symptoms at that time appeared relatively mild 
and did not preclude occupational success.  

At a personal hearing in December 1995, the veteran testified 
that: he was working for the Post Office where he had worked 
for 1 year and 3 months; he felt he needed treatment but had 
not gone to VA for treatment; and his private physician had 
prescribed him medication for something like stomach acid. 

At a VA compensation examination in August 1999, the veteran 
reported that he had been working as a clerk at the Post 
Office since 1994, a job which he performed with no 
difficulties, and he had no difficulties with interpersonal 
relations on the job.  He also reported that his anxiety 
episodes had persisted but had become less frequent, 
occurring on an average of two times per month.  Examination 
revealed a euthymic mood with some underlying anxiety, 
evidence of depression, mood lability, impulsivity, and 
distractibility.  The Axis I diagnoses were panic disorder 
without agoraphobia and anxiety disorder not otherwise 
specified.  The Global Assessment of Functioning (GAF) score 
was 65.  The examiner summarized that the veteran's 
symptomatology had reduced in frequency and severity, and was 
mild to moderate, but the overall functioning at work and 
home did not appear to be markedly impaired.  The examiner 
summarized that the veteran's symptoms were anxiety, panic 
attacks, sleep impairment, hyper-arousal, and mild difficulty 
concentrating, and that the veteran did not have significant 
difficulty maintaining effective work and social 
relationships.  The examiner also noted that, although the 
veteran's symptoms exacerbate during periods of significant 
stress, he was able to function adequately in the 
occupational and social realms.

In considering the level of impairment attributable to the 
veteran's service-connected panic disorder, the Board notes 
the GAF score assigned to the veteran in August 1999 was 65.  
The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness," and is based on all of the veteran's 
psychiatric impairments.  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994).  The GAF score is 
based on all of the veteran's psychiatric impairments.  A GAF 
score of 65 reflects some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

It is apparent that the revised rating criteria are more 
favorable to the veteran.  As will be discussed below, 
however, the relevant medical evidence does not show that the 
criteria for a rating in excess of 10 percent is met for any 
time during the period of time in question, under the old 
criteria, or since November 7, 1996, under the new criteria.  
(The revised criteria are not to be applied prior to November 
7, 1996. Rhodan v. West, 12 Vet. App. 55 (1998).)

After a review of the evidence, under the rating criteria in 
effect through November 6, 1996, the Board finds that the 
veteran's symptomatology is encompassed by a 10 percent 
rating, which contemplates anxiety productive of mild social 
and industrial impairment.  The veteran's service-connected 
panic disorder (without agoraphobia) is productive of not 
more than mild social and industrial impairment, as reflected 
by clinical findings (March 1994) of slightly restricted 
affect, with mild symptoms which did not preclude 
occupational success, the absence of treatment for this 
disorder, and more recent findings (August 1999) of some 
underlying anxiety, with mild to moderate symptomatology, 
with no appearance of marked impairment of functioning at 
work or home, and without significant difficulty maintaining 
effective work and social relationships.  A GAF score of 65 
also reflects that, while the veteran has some difficulty in 
social and occupational functioning, he is generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  The evidence does not 
demonstrate definite impairment in the ability to establish 
or maintain effective and wholesome relationships with people 
or definite industrial impairment due to the symptomatology.  
Therefore, a 30 percent rating is not warranted under the old 
criteria for the veteran's service-connected panic disorder 
without agoraphobia.  38 C.F.R. § 4.132 (1996). 

Under the revised criteria of Diagnostic Code 9412, effective 
from November 7, 1996, the Board finds that such 
symptomatology is, likewise, encompassed by a 10 percent 
rating, which contemplates occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress.  38 C.F.R. § 4.130.  As 
the veteran has not sought treatment, and is not on 
medication, the provision for rating on that basis of 
symptoms controlled by continuous medication is inapplicable.  
The veteran's service-connected panic disorder (without 
agoraphobia) is manifested by mild symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress.  The mild symptoms 
include slightly restricted affect, mood which is not 
specifically depressed, but with underlying anxiety, panic 
attacks, sleep impairment, hyper-arousal, and mild difficulty 
concentrating.  A 10 percent rating encompasses the finding 
that the veteran's symptoms exacerbate during periods of 
significant stress, though he is otherwise able to function 
adequately in the occupational and social realms.  The 
examiner (March 1994) specifically concluded that the 
veteran's "relatively mild" symptoms did not preclude 
occupational success, while subsequently (August 1999) the 
veteran was found to have no difficulties with job 
performance or interpersonal relations on the job.  

A 30 percent rating is not warranted under the new criteria, 
however, as the evidence does not demonstrate disability due 
to the veteran's panic disorder, which more nearly 
approximates intermittent periods of inability to perform 
occupational tasks.  The veteran's symptoms do not include 
depressed mood or suspiciousness or mild memory loss.  While 
the veteran has anxiety, it is noted to be underlying.  The 
Board also notes that the veteran experiences panic attacks 
which are less often than weekly, and has reported sleep 
impairment.  However, while the veteran is noted to have some 
of the symptoms for a 30 percent rating, these symptoms do 
not demonstrate the criteria that such symptoms be productive 
of intermittent periods of inability to perform occupational 
tasks.  With regard to ability to perform occupational tasks, 
the evidence consistently shows that the veteran has no 
difficulties with job performance or interpersonal relations 
on the job, otherwise characterized as no significant 
difficulty maintaining effective work and social 
relationships.  A GAF score of 65 also reflects only mild 
symptoms, with some difficulty in social and occupational 
functioning, but generally functioning well. 

Additionally, the Board finds that a staged rating is not 
warranted, as the evidence does not demonstrate that the 
veteran's panic disorder was significantly better or worse 
during the appeal period.  Fenderson.  In this regard, the 
Board notes that the veteran reported in August 1999 that the 
number of panic attacks had become less frequent, averaging 
two times per month.  However, according to his previous 
reporting in March 1994, the number of panic attacks had 
previously been just slightly over two times per month, as 
evidenced by his reporting of 8 to 9 attacks in the 4 month 
period following service separation.  Moreover, this is only 
one symptom for consideration.  At all times during this 
claim, the evidence shows that the veteran's panic disorder 
has been productive of not more than mild social and 
industrial impairment, and has shown that, from November 7, 
1996 to the present, due to mild symptoms, the veteran has 
experienced no more than decreased work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress. 

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue of the initial assignment of rating for service-
connected panic disorder, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).







ORDER

The claim on appeal for service connection for hypertension, 
having been found not to be well grounded, is denied. 

A rating in excess of 10 percent for service-connected panic 
disorder is denied. 




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

